Citation Nr: 1631962	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Burkitt's lymphoma, to include as due to in-service exposure to beryllium, jet fuel, and other toxic chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1977 to August 1985, and from March 1987 to April 1988.  His Report of Separation, Form DD214, shows that he was discharged from active duty under other than honorable conditions for his period of service from 1987 to 1988.  In a December 1988 administrative decision, VA determined that the character of discharge for the period of service from 1987 to 1988 was under dishonorable conditions for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


REMAND

The Veteran was afforded a VA examination by a nurse practitioner in March 2011 in response to his claim.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner opined that the Veteran's Burkitt's lymphoma was, "less likely than not secondary to beryllium exposure during military service."  In support of this opinion, the examiner explained that the Veteran's private medical records were unavailable for review and that the Veteran's medical records did not demonstrate that he was exposed to beryllium.  The examiner further indicated that there was no commonly accepted body of scientific evidence to support a causal link between Burkitt's lymphoma and beryllium exposure.

In October 2013, an addendum opinion was obtained after it was determined that private medical records regarding the Veteran's Burkitt's lymphoma treatment  were available for review contrary to the observations of the March 2011 VA examiner.  In the addendum opinion, the VA examiner clarified that, after reviewing the entire claims file, including the Veteran's private medical records, the previously stated medical opinion and rationale remained unchanged.

In various statements submitted in support of his claim, the Veteran asserted that his Burkitt's lymphoma resulted from his exposure to beryllium, jet fuels, and other toxic chemicals while servicing aircraft in the Navy.  These statements include the following:

In a February 2011 statement, the Veteran asserted that his military duties included daily F-14 inspections, taking oil samples by sucking oil through a plastic tube, capping off the tube with a finger, and releasing oil into a glass ample bottle.  He indicated that servicing the planes involved contact with oil, hydraulics fluid, nitrogen in canopy, LOX bottles, and JP-4/JP-5 jet fuels.  He said he also cleaned beryllium dust off landing gear struts with a lent-free cloth when available, cleaned the airplane's canopy with Naptha, washed the plane with B&B solvent, and washed the engines with Turco. 

In his May 2011 notice of disagreement, the Veteran indicated that he was a plane captain in the Navy and that he handled, "Grade 4 before it was condemned from service."  He also asserted that several times he had to throw his clothes overboard after being drenched in jet fuel.

In a February 2012 statement, the Veteran asserted that he was also exposed to various chemicals and cancer-causing agents while working as an F-14 plane captain and jet engine test cell electrician.  In particular, he claimed that he was exposed to "jet fuel, grade 4 corrosion preventative, B&B, Turco, Naptha, and other toxic agents."

In his March 2012 substantive appeal to the Board, the Veteran claimed that he was exposed to beryllium and other toxins.

Generally, VA is required to provide a medical examination or obtain a medical opinion in response to a claim for service connection if there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Given the Veteran's statements regarding his exposure to jet fuel and toxic chemicals other than beryllium, and because the March 2011/October 2013 VA examiner did not address whether there was a relationship between the Veteran's current Burkitt's Lymphoma and his claimed exposure to jet fuel and other chemicals while in the Navy, the Board finds it necessary to remand this matter for a new VA examination and medical opinion addressing the etiology of the Veteran's Burkitt's lymphoma.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's Burkitt's lymphoma.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the review of the record, to include the Veteran's statements, and the examination of the Veteran, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's Burkitt's lymphoma began during, was caused by, or is otherwise etiologically related to his first period of naval service (July 1977 to August 1985), including his claimed exposure to beryllium, jet fuel, and other toxic chemicals while servicing aircraft.

In providing this opinion, the examiner must address the following statements made by the Veteran:

(a)  In a February 2011 statement, the Veteran asserted that his military duties included daily F-14 inspections, taking oil samples by sucking oil through a plastic tube, capping off the tube with a finger, and releasing oil into a glass ample bottle.  He indicated that servicing the planes involved contact with oil, hydraulics fluid, nitrogen in canopy, LOX bottles, and JP-4/JP-5 jet fuels.  He said he also cleaned Beryllium dust off landing gear struts with a lent-free cloth when available, cleaned the airplane's canopy with Naptha, washed the plane with B&B solvent, and washed the engines with Turco. 

(b)  In his May 2011 notice of disagreement, the Veteran indicated that he was a plane captain in the Navy and that he handled "Grade 4 before it was condemned from service."  He also asserted that several times he had to throw his clothes overboard after being drenched in jet fuel.

(c)  In a February 2012 statement, the Veteran asserted that he was also exposed to various chemicals and cancer-causing agents while working as an F-14 plane captain and jet engine test cell electrician.  In particular, he claimed that he was exposed to "jet fuel, grade 4 corrosion preventative, B&B, Turco, Naptha, and other toxic agents."

(d)  In his March 2012 substantive appeal to the Board, the Veteran claimed that he was exposed to beryllium and other toxins.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

